      19-52781-rbk Doc#3 Filed 11/27/19 Entered 11/27/19 08:55:25 Ch 7 First Mtg Corp No
                                        POC Pg 1 of 1
Information to identify the case:
Debtor
                   Rattray Restaurant Group. LLC                                                    EIN 49−2928910
                   Name


United States Bankruptcy Court Western District of Texas
                                                                                                    Date case filed for chapter 7 11/26/19
Case number: 19−52781−rbk




Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15
For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Rattray Restaurant Group. LLC

2. All other names used in the
   last 8 years
3. Address                                   602 Ave. A
                                             San Antonio, TX 78215

4. Debtor's attorney                         Jesse Blanco Jr                                                      Contact phone (713) 320−3732
                                             7406 Garden Grove
    Name and address                         San Antonio, TX 78250                                                Email: jesseblanco@sbcglobal.net

5. Bankruptcy trustee                        Jose C Rodriguez                                                     Contact phone (210) 738−8881
                                             342 W Woodlawn, Suite 103
    Name and address                         San Antonio, TX 78212                                                Email: jrodlaw@sbcglobal.net

6. Bankruptcy clerk's office                 615 E. HOUSTON STREET, ROOM 597                                      Hours open Monday − Friday 8:00 AM −
                                             SAN ANTONIO, TX 78205                                                4:00 PM
    Documents in this case may be
    filed at this address. You may
    inspect all records filed in this case                                                                        Contact phone (210) 472−6720
    at this office or online at
    www.pacer.gov. See Court website                                                                              Date: 11/27/19
    for electronic filing information:
    www.txwb.uscourts.gov.

7. Meeting of creditors                      January 3, 2020 at 01:00 PM                                          Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        San Antonio Room 333, HF Garcia Fed.
    questioned under oath. Creditors         so, the date will be on the court docket.                            Bldg & US Courthouse, 615 E. Houston
    may attend, but are not required to                                                                           St., San Antonio, TX 78205
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
